                                                          U.S. Department of Justice
                                                          United States Attorney
                                                          District of Maryland

Anatoly Smolkin                                           Suite 400                    DIRECT: 410-209-4876
Assistant United States Attorney                          36 S. Charles Street           MAIN: 410-209-4800
Anatoly.Smolkin@usdoj.gov                                 Baltimore, MD 21201-3119        FAX: 410-962-2310




                                                          February 12, 2021


The Honorable Deborah K. Chasanow
United States District Judge
U.S. District Court for the District of Maryland
6500 Cherrywood Lane
Greenbelt, Maryland 21201

           Re:        United States v. Damon Deloatch, Criminal No. DKC-19-0273


Dear Judge Chasanow:

        I write with the consent of the Defendant’s counsel to provide the Court with a joint status
report in this case. On December 12, 2019, the Court entered a Consent Order for Mental
Competency Evaluation. ECF No. 30. The government retained Dr. Neil Blumberg to conduct an
evaluation of the Defendant. The evaluation was originally scheduled to occur in April 2020, but
it was postponed due to the COVID-19 pandemic.

        After discussing options for a safe evaluation, the parties agreed that the evaluation could
be conducted by videoconference. The evaluation occurred on January 11, 2021. After the
evaluation, Dr. Blumberg prepared a report of his findings, dated February 1, 2021, which has
been produced to the Defendant’s counsel. In light of the government and defense counsel’s
conflicting positions as to the Defendant’s competency to stand trial, the parties agree that a
competency hearing will be necessary.

       Regarding next steps, the United States respectfully requests an opportunity to file a short
response to the Defendant’s pending Motion for a Competency Evaluation. ECF No. 26 (under
seal). Along with its response, the United States will submit Dr. Blumberg’s written report to the
Court. The United States respectfully requests that it be permitted to submit its response on or
before February 26, 2021. Defense counsel consents to this request.

      The parties also request that the Court hold a telephone status conference at the Court’s
convenience, on a date after the United States has filed its response, to discuss further scheduling.

           Thank you for your attention to this matter.
                                Respectfully submitted,

                                Robert K. Hur
                                United States Attorney

                                       /s/
                                Anatoly Smolkin
                                Assistant United States Attorney
cc:   AFPD Sedira Banan, Esq.
